Citation Nr: 9907578	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 until 
February 1968.

This appeal arises from a December 1990 rating decision 
rendered by the North Little Rock, Arkansas Regional Office 
(RO).  By this decision, the RO declined to award the veteran 
service connection for post-traumatic stress disorder (PTSD), 
noting in so doing that the evidence was insufficient to show 
that the veteran had undergone a life-threatening inservice 
stressor.  By a November 1991 statement of the case and 
through several supplemental statements of the case and 
"confirmed rating decisions" issued over the ensuing years, 
the RO has confirmed its denial of service connection for 
PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran, whose principal duty while serving in Korea 
is shown to have been "gunner," was awarded the Imjin Scout 
Insignia in recognition of his "commendable participation in 
operational missions along the Demilitarized Zone, Korea."

3.  The veteran engaged in combat while serving in Korea.

4.  The veteran suffers from post-traumatic stress disorder 
as a result of his active service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, the Board finds the veteran to 
have presented a claim that is plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), has been 
satisfied.  

The veteran claims to be entitled to service connection for 
post-traumatic stress disorder.  Accordingly, his claim is 
governed, in large measure, by 38 C.F.R. § 3.304(f) which 
provides that "[s]ervice connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor."  The regulation also  provides that, "[i]f the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor." 

The veteran has indicated that, during his active service in 
Korea (apparently, per his service personnel records, between 
March 1967 and February 1968), he was exposed to a 
substantial amount of combat as well as to combat-related 
stressors.  Among other things, he has indicated having been 
exposed to a steady stream of enemy fire and having engaged 
in "firefights" with enemy North Korean soldiers; having 
witnessed two of his best friends being shot and killed by a 
third friend after the two had deposited agents into North 
Korea but had made the mistake of driving their jeep back on 
the wrong side of the road (such that the third friend could 
not discern that the two were American soldiers); having 
driven a jeep over a landmine and having incurred knee and 
dental injuries from the resulting explosion; having endured 
a ceaseless barrage of North Korean propaganda emanating from 
enormous speakers placed along the demilitarized zone (DMZ); 
having had his troops and other soldiers "turn on [him]" 
due to the stress associated with their mission; having seen 
a friend step on a landmine that blew half his foot off; and 
having fired at "movement" on several occasions at night 
and, in the morning, having found blood (though no body(ies)) 
in the area(s) into which he had fired.  The veteran has 
alleged that, as a result of his inservice stressors, he 
developed post-traumatic stress disorder.  Such PTSD, he has 
indicated, is manifested by such symptoms as nightmares, 
hypersensitivity to loud noises, a desire to avoid contact 
with Asians, flare-ups of his temper, and problems with 
concentration.

The veteran's service personnel records reflect that he 
served as a "gunner" during his tour of duty in Korea.  
Additional evidence, in the form of a certificate issued in 
November 1967, reflects that the veteran was awarded the 
"Imjin Scout Insignia" in recognition of his "commendable 
participation in operational missions along the Demilitarized 
Zone, Korea."  In view of this evidence (i.e. in view of his 
designation as a "gunner" and in view of his documented 
participation in operational missions along the DMZ), and 
because there exists no evidence to suggest that the veteran 
did not participate in combat with the enemy, the veteran's 
combat stressors must be accepted as valid.  Indeed, the 
stressors related by the veteran do appear to be consistent 
with the hostile conditions that apparently attended the 
performance of operational missions along the DMZ during the 
late 1960s. 

Having determined that the veteran's claimed combat stressors 
are to be deemed valid, the only questions remaining are 
whether the medical evidence establishes a clear diagnosis of 
PTSD and whether such evidence establishes a link between any 
current PTSD symptomatology and the veteran's inservice 
stressors.  In these regards, the Board notes that the claims 
file contains evidence reflecting diagnoses of PTSD having 
been made (and having been attributed to the veteran's Korean 
service) by both private and VA medical professionals.  
Indeed, in March 1989, J. H. Luker, M.D. opined that the 
veteran had developed "some anxiety problems" and "post-
stress anxiety" during service.  In April 1989, D. K. 
Counts, Ph.D. (a clinical psychologist) indicated his belief 
that, "without a doubt," the veteran was "suffering from 
post-traumatic stress disorder."  In this regard, Dr. Counts 
noted that the veteran was "somewhat obsessive and [had] 
some difficulty putting some of his war experiences out of 
his mind...."  Dr. Counts reiterated his opinion in December 
1989, noting that the veteran's "experiences while in the 
combat arena were extremely intense and repetitive" and 
indicating that he had "...no doubt that [the veteran] suffers 
from post-traumatic stress disorder, Vietnam era...."  In 
April 1990, Dr. Counts noted that the veteran "indeed 
suffers from Vietnam era post-traumatic stress disorder 
[and]...continues to have difficulties with anxiety, 
depression, nightmares[,] and occasionally difficulty with 
his temper."  Upon Department of Veterans Affairs (VA) 
psychiatric examination in May 1990, a variety of inservice 
stressors were noted, and the veteran was given a 
"psychiatric diagnosis" of "post-traumatic stress 
disorder, chronic, delayed."  The veteran was noted to be 
"moderately to severely impaired in social and vocational 
adaptability as a direct consequence of [his PTSD]."  In a 
letter he submitted in April 1991, Dr. Luker implied that a 
land mine explosion that injured the veteran during his 
service in Korea also "precipitated and aggravated [the 
veteran's] post-traumatic stress injury."

By letter submitted in May 1991, Dr. Counts noted his 
continuing treatment of the veteran for PTSD and noted also 
that the veteran had "...been on psychotropic medication since 
his discharge from the Army."  Continuing, Dr. Counts noted 
that the veteran had been "...in a life threatening situation 
[while in Korea] and certainly qualifie[d] for PTSD 
diagnosis."  Upon VA examination in September 1992, the 
veteran was again given a diagnosis of "post-traumatic 
stress disorder, chronic, delayed," and was noted to have 
given the examiner "ample [service-related] stressors and 
symptomatology to make the diagnosis of PTSD."  In June 
1995, G. Ring, M.D. noted that the veteran had marked 
depression and anxiety and offered his "feel[ing] that some 
of this dates back to the [veteran's] Vietnam-era post-
traumatic stress disorder."  In August 1995, L. O. Bell, 
M.D. noted that the veteran had been involved in an inservice 
accident whereby his jeep was destroyed upon running over a 
land mine.  Dr. Bell noted further that the veteran often 
"talks about the wreck and the difficulties...he has had with 
re-living that episode" and implied that the veteran's 
diagnosis of "post-traumatic stress syndrome", along with 
his diagnoses of depression and anxiety" were related to his 
period of active service.  

Upon review of the medical evidence abstracted above, it 
becomes evident that clear diagnoses of post-traumatic stress 
disorder have been rendered both by private practitioners and 
upon VA examination.  Accordingly, and because the veteran's 
PTSD has apparently been found by these medical professionals 
to be related to his active service in Korea, it would appear 
that an award of service connection is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 
  Similarly, the United States Court of Appeals for Veterans Claims (formerly known as the United States 
Court of Veterans' Appeals) has stipulated that, if it is determined by virtue of recognized military citations 
(e.g. the Combat Infantryman Badge) or other supportive evidence that a veteran has been exposed to 
combat-related stressors, then the veteran's lay statements regarding such claimed stressors must be accepted 
as conclusive so long as the statements are found to be consistent with the circumstances, conditions, or 
hardships of such service.  See Zarycki v. Brown, 6 Vet.App. 91 (1993).
- 4 -


- 1 -


